department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c c h ief c o u n sel c h ief c o u n sel date number info release date uil dear cc tege eoeg et1 genin-107561-02 this letter is in response to your inquiry in which you requested general information on which individuals entities or organizations are not required to pay social_security_taxes social_security_benefits are financed through taxes from employees employers and the self-employed generally if you work for an employer your employer withholds social_security and medicare taxes from your paycheck sends those taxes to the internal_revenue_service irs and reports your earnings to the social_security administration ssa on some pay stubs it is called fica which stands for federal_insurance_contributions_act the law that authorized payroll deductions for social_security the irs administers the collection of these taxes the ssa administers the social_security program including the payment of benefits in general all payments of remuneration by an employer for services performed by an employee are subject_to social_security_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_3121 a of the internal_revenue_code defines wages as all remuneration for employment including the cash_value of all remuneration paid in any medium other than cash unless specifically excepted courts have stressed that wages is broadly defined to include not only remuneration for work actually done but also remuneration for the entire employer-employee relationship for which compensation is paid to the employee by the employer 327_us_358 sec_3121 of the code defines the term employment for purposes of fica as services performed by an employee for the person employing him with certain exceptions generally the term employment means services performed by an employee within the united_states and those services performed outside the united_states by a citizen or resident_of_the_united_states for an american_employer genin-107561-02 services performed by the following individuals are excepted from the term employment for fica purposes certain foreign agricultural workers performing service on a temporary basis certain students in a local college club fraternity or sorority performing domestic_service children under the age of employed by a parent and certain individuals under the age of employed by a parent child or spouse for non-domestic services in an employer’s private home or for services not in the employer’s trade_or_business workers connected with a non-american vessel_or_aircraft outside the united_states if a worker is not a u s citizen or the employer is not an american_employer certain federal employees certain inmates of a united_states penal institution certain student employees of federal hospitals and certain temporary emergency workers certain state and local_government employees certain ordained commissioned or licensed ministers or members of religious orders as well as certain other services by individuals in the employ of a church or church-controlled organization that opposes for religious reasons the payment of social_security_taxes certain railroad employees and employee_representatives certain students employed by the school they attend workers employed by a foreign government certain workers for instrumentalities wholly owned by a foreign government student nurses for a hospital or nurses’ training school certain individuals under the age of who deliver newspapers and shopping news and certain other newspaper and magazine sellers certain non-federal workers employed by international organizations genin-107561-02 certain sharecroppers certain workers employed by an organization required to register under the internal security act of residents of the republic of the philippines performing certain temporary services in guam certain nonresident_aliens certain crew members of some fishing boats and certain workers under the age of performing domestic services in the employer’s private home see sec_15 of circular_e employer’s tax guide for more information on these exceptions a copy of circular_e is enclosed we do not have any information regarding the dollar impact of these exceptions this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the irs this letter is intended only to provide you with general guidance for determining how to comply with applicable law under the freedom_of_information_act we will make this letter available to the public after we delete names addresses and other identifying information i hope this information will be helpful if we can be of further assistance in this matter please call sincerely will e mcleod acting chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities enclosure circular_e
